Citation Nr: 0414986	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  01-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
traumatic amputation of the distal phalanx of the left index 
finger, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2000 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
veteran's claim for an increased rating for left index finger 
amputation residuals.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in August 2003, a 
transcript of which is on file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Further evidentiary development is sought by the veteran to 
include a new VA medical examination to more completely 
evaluate any functional loss due to the left index finger 
amputation.  The Board agrees that additional medical input 
is needed to determine whether the current amputation 
residuals are the functional equivalent of a greater level of 
amputation.  Indeed, testimony was received at the August 
2003 hearing that a VA physician, Dr. Klein, had advised the 
veteran in the past that the functionality of the left index 
finger was significantly impaired.  Inasmuch as Dr. Klein's 
or other VA treatment records are not on file, further 
actions are needed to secure same.  

Likewise, as the appellant reports that treatment is provided 
bimonthly by Mel S. Patterson, M.D., the RO on remand must 
attempt to obtain updated records from that treating 
physician.  

Lastly, it is evident that compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), and its implementing 
regulations, has not been achieved in this instance.  Review 
of the October 2001 notice provided under the VCAA, to 
include notice addressing the evidence and information 
required to substantiate the claim for increase and the 
division of responsibility between VA and him with respect to 
the retrieval of Federal and/or non-Federal records, was 
inadequate and not otherwise cured by subsequent actions of 
the RO.  Indeed the October 2001 letter addressed service 
connection, and not entitlement to an increased rating.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c) (2003); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  In light of this 
deficiency the RO must also address whether the veteran has 
been prejudiced by VA's issuance of complete and fully 
informative VCAA notice outside the chronological sequence 
set forth by applicable statute and regulation.  

Accordingly, this matter is again REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim of entitlement to an increased 
rating for residuals of a traumatic 
amputation of the distal phalanx of the 
left index finger.  The veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that the veteran 
provides sufficient identifying 
information and written authorization.  
Finally, the RO must address the question 
of whether the veteran has been 
prejudiced by VA's issuance of this 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  The RO should request that the 
veteran execute an authorization form for 
the release of Dr. Patterson's records, 
and upon its receipt, the RO should 
contact Dr. Patterson at 106 Parkview 
Drive, Laurens, South Carolina 29360, in 
order to obtain any and all records not 
already on file which pertain to the 
evaluation and treatment of the veteran's 
amputation of the left index finger from 
June 2002 to the present.  Once obtained, 
such records must be made a part of the 
veteran's claims folder.  

3.  The RO should obtain any and all 
records of VA medical treatment, 
including those compiled by Dr. Klein, at 
the VA Outpatient Clinic in Greenville, 
South Carolina, or other VA medical 
facility, from 2000 to the present, which 
pertain to the evaluation and treatment 
of the veteran's left index finger 
amputation residuals.  Once obtained, 
such records must be made a part of the 
veteran's claims folder.   

4.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination for 
evaluation of the nature and severity of 
his service-connected residuals of a 
traumatic amputation of the left index 
finger.  The claims folder in its 
entirety must be made available to the 
examiner for review.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner must respond to each of the 
following:

(a)  The examiner must 
determine whether the residuals 
of the left index finger 
amputation include weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disability.  If feasible, any 
determination should be 
expressed in terms of the 
degree of additional range of 
motion loss, or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

(b)  The examiner must opine 
whether there is objective 
evidence of pain attributable 
to the amputation residuals.  
If so, the degree of pain 
should be quantified.  The 
examiner should address whether 
any objectively demonstrable 
pain significantly limits 
functional ability during 
flare-ups or when the affected 
part is used repeatedly over a 
period of time.  This 
determination should, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare-
ups.  

(c)  The examiner must offer a 
professional opinion, with 
supporting rationale, as to 
whether it is at least as 
likely as not that the 
veteran's service-connected 
residuals of an amputation of 
the left index finger are 
functionally equivalent to an 
amputation without metacarpal 
resection at the proximal 
interphalangeal joint or 
proximal thereto, or equivalent 
to an amputation of the 
metacarpal resection with more 
that one-half of the bone lost.  
In any event, the degree of any 
functional impairment due to 
the amputation must be 
specifically set forth.  

(d)  The examiner must offer an 
opinion as to whether it is at 
least as likely as not that the 
disability in question results 
in a marked interference with 
the veteran's ability to engage 
in substantially gainful 
employment.

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  
6.  Lastly, the RO must readjudicate the 
merits of the claim of entitlement to a 
schedular and/or extraschedular rating in 
excess of 10 percent for the residuals of 
a traumatic amputation of the distal 
phalanx of the left index finger, based 
on all of the evidence of record, 
inclusive of that submitted to the RO in 
May 2002, and all governing legal 
authority, including the VCAA, its 
implementing regulations, and the 
opinions of Federal courts interpreting 
such body of law, as well as 38 C.F.R. 
§§ 4.40, 4.45 (2003) and DeLuca v. Brown, 
8 Vet.App. 202 (1995), as applicable.  
If extraschedular entitlement is found, 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321 (2003), as 
appropriate, is required.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



